Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered June 18, 1991, which convicted defendant, after a jury trial, of criminal possession of a weapon in the second degree, and menacing, and sentenced him to an indeterminate prison term of 2 to 6 years on the weapon count, and time served on the menacing count, unanimously affirmed.
*476Defendant’s contention that the People improperly bolstered the witnesses’ identification testimony (People v Trowbridge, 305 NY 471), is unpreserved (People v Fleming, 70 NY2d 947), and we decline to review in the interest of justice. If we were to review, we would not find reversible error. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.